


Exhibit 10.30

 

BUFFALO WILD WINGS, INC.

2009 EXECUTIVE CASH INCENTIVE PROGRAM

FOR EXECUTIVE OFFICERS OTHER THAN CHIEF EXECUTIVE OFFICER

 

Our executive cash incentive program for fiscal 2009 under the previously
adopted Cash Incentive Plan (the “Plan”) for the executive officers, other than
the Chief Executive Officer was approved on December 4, 2008 by the Board of
Directors pursuant to a recommendation by the Compensation Committee. A 2009
cash incentive program for the Chief Executive Officer has not been adopted. The
Plan is designed to provide an annual incentive to executive officers based on
the achievement of certain financial objectives, as well as individual personal
objectives. The financial objectives are set annually by our Board of Directors.
Payments under the 2009 program for achievement of Company financial objectives
are based on the following: revenue, net income, same-store sales increases,
increase in the number of Company locations, and increase in the number of
franchise locations.

 

          The Chief Financial Officer and Executive Vice President, General
Counsel may receive cash incentive payments of up to 108% of their base salary
for the Company achieving financial objectives and up to an additional 20% of
base salary on a discretionary basis for individual performance as determined in
the discretion of our Board of Directors. Other executive officers may receive
cash incentive payments of up to 76.2% of base salary for achieving financial
objectives and up to an additional 15% of base salary for individual
performance. The level of the cash incentive amount payable based on Company
financial objectives varies depending upon the percentage of the objective that
we achieve. If a certain minimum percentage for a Company financial objective is
not achieved, no payment is paid for that objective.

 

 

 









--------------------------------------------------------------------------------